         Case 4:19-cr-00258-BSM Document 35 Filed 10/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF

v.                          CASE NO. 4:19-CR-00258-BSM

VICTOR QUANTRILL PORTER, JR.                                            DEFENDANT

                                         ORDER

       The government’s motion to dismiss the indictment [Doc. No. 34] filed against

defendant Victor Porter, Jr. is granted. Pursuant to Federal Rule of Criminal Procedure

48(a), the indictment against Porter is dismissed without prejudice.

       IT IS SO ORDERED, this 23rd day of October, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
